Citation Nr: 1517963	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-11 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his current tinnitus is causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA with regard to the claim of entitlement to service connection for tinntus.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran seeks entitlement to service connection for tinnitus.  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Veteran contends that his current tinnitus disorder had its onset in service due to noise exposure as a result of his exposure to acoustic trauma, to include helicopter and weapons noise, during his period of active duty service.  Specifically, the Veteran contended that he worked in the hangar every day for one year at Marine Corps Air Station El Toro in Orange County, California, where he was exposed to helicopter noise.  Afterward, when deployed to Vietnam, he contended that was stationed at the Freedom Hill PX in Da Nang, Vietnam, where he was exposed to acoustic trauma in the form of incoming and outgoing mortars and gunfire.  

The Veteran's service records confirm that he served as an administrative clerk in the U.S. Marine Corps.  He served in Vietnam from February 1970 to February 1971, and was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  The Board also notes that his service personnel records explicitly indicate that he participated in combat operations against the Viet Cong while in Vietnam.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; rather, it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

As such, the Veteran's exposure to acoustic trauma during service is conceded.  However, the Veteran's service treatment records, including his August 1972 separation physical examination report, are negative for complaints, treatment, or a diagnosis of tinnitus.  

The Veteran underwent a VA audiological examination in March 2013, at which time he reported constant, bilateral tinnitus.  However, the audiologist opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of in-service noise exposure because he was unable to correlate its onset to a particular in-service event and there was no evidence of tinnitus in his service treatment records, with his audiometric configuration at separation not being consistent with acoustic trauma.  Although the March 2013 examination report indicated that the Veteran asserted the onset of tinnitus occurred only 5 years prior, other statements submitted by the Veteran suggested that his symptomatology had its onset in service.  

The Board finds that the April 2009 VA examination report is of little probative value.  First, the VA examiner failed to consider whether the lay statements of record presented sufficient evidence of the etiology of the Veteran's current tinnitus such that his claim, relating tinnitus to military noise exposure, could be established.  See Dalton v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Furthermore, the basis of the negative opinion, in significant part, appears to be that the Veteran's service treatment records are negative for complaints of or a diagnosis of tinnitus.  However, while the absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

As part of the current claim, the Veteran has asserted that his tinnitus had its onset in service.  Moreover, the history the Veteran provided about noise exposure in service is consistent, competent, and credible.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's service personnel records also demonstrate his participation in combat operations against the Viet Cong, supporting his claimed exposure to noise.  Finally, in its April 2013 statement of the case, the AOJ conceded the Veteran's in-service exposure to loud noise capable of causing acoustic trauma during service.   

Finally, tinnitus is subjective and the kind of condition which lay evidence is competent to describe, to include the time of onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In addition, the Veteran has presented statements regarding in-service incurrence of tinnitus, and there is evidence of a current tinnitus disability.  

Affording the Veteran the benefit of the doubt, as required by law and regulation, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also seeks entitlement to service connection for bilateral hearing loss.  He contends that his current hearing loss had its onset in service due to noise exposure, to include helicopter noise at Marine Corps Air Station El Toro in Orange County, California, as well as gunfire and mortar noise at Freedom Hill PX in Da Nang, Vietnam.  As discussed above, the Veteran's service personnel records confirm that he served as an administrative clerk in the U.S. Marine Corps.  He served in Vietnam from February 1970 to February 1971.  He was awarded the Vietnam Service Medal and the Vietnam Campaign Medal, and his records explicitly indicate that he participated in combat operations against the Viet Cong while in Vietnam.  As such, his exposure to acoustic trauma during service is conceded.

The Veteran was provided with a VA audiological examination in March 2013, at which time he was diagnosed as having sensorineural hearing loss in his left ear and normal hearing in his right ear.  However, the examiner opined the Veteran's current hearing loss was less likely as not (less than 50 percent probability) caused by or a result of in-service acoustic trauma.  The examiner explained that his entrance and separation examinations were both within normal limits bilaterally, and that there was no significant threshold shift noted between entrance and separation.  Furthermore, his audiometric configuration at separation was not consistent with acoustic trauma, and he did not meet the criteria for service connection at separation.  Finally, the examiner noted that, when evaluating his current degree of hearing loss, "[o]ne cannot rule out contributions from his occupational noise exposure and aging effects."  

The Board finds this examination report to be inadequate for evaluation purposes because the absence of documented disorders on service entrance or discharge is not fatal to a claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155, 159-160 (1993).  In addition, it does not appear that the VA examiner acknowledged the Veteran's participation in combat operations while stationed in Vietnam, or asked the Veteran to approximate the date of onset of his hearing loss symptomatology.  On remand, the Veteran must be provided a new examination to determine the likely etiology of the currently diagnosed hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be scheduled for a VA examination to determine the etiology of diagnosed hearing loss.  In providing the etiological opinions, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  All indicated testing must be conducted, to include an audiogram.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any degree of the hearing loss found is related to the Veteran's military service, to include as due to noise exposure.  The examiner must integrate the previous findings and diagnoses of hearing loss to obtain a true picture of the nature of the Veteran's hearing loss disability. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3. Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, then a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


